HENRIOD, Chief Justice
(concurring in the result) :
I concur in the result, since the Hendricks case cited seems to govern. The only point on appeal was to whom the divorce should have been granted, under the facts. From the record I cannot see where defendant was pearly white and. plaintiff only pearly-gray white, or whether plaintiff shouted too loudly but defendant less audibly. I believe this is a case where each and both parties should have been granted' a divorce, and that the Hendricks case should be tempered where the acts of cruelty approach a clash in the middle of the domestic spectroscope. I think the case well might have been resolved by granting to each of the litgants a divorce, which might be helpful, but hardly harmful to anyone, but this issue was not urged on appeal.